     Case 2:18-cv-02765-JAM-CKD Document 59 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIGITTE RAELYNN BUTCHER, et al.,                No. 2:18-cv-02765-JAM-CKD
12                      Plaintiffs,
13          v.                                        ORDER
14   CITY OF MARYSVILLE, et al.,
15                      Defendants.
16

17          Presently before the court are the appeals of four individuals (two of the individuals are a

18   married couple) who were denied membership in the class in this matter.1 On September 21,

19   2020, the court held a hearing regarding these appeals. Plaintiffs’ counsel, Mark Merin and

20   Anthony Prince, were present at the hearing, as were the individual claimants discussed below.

21   Defendants appeared through Gokalp Gurer and Kavan Jeppson. Additionally, Brigitte Butcher, a

22   representative for the committee formed to review potential class plaintiffs (“the Committee”)

23   (see ECF No. 51-2 ¶ 30) was present. Following the hearing and for the reasons discussed on the

24   record, the court rules as follows.

25          Regarding the appeal of Jolene Reid, based on Ms. Reid’s sworn testimony and Brigitte

26   Butcher’s statements that Ms. Reid suffered a loss that is contemplated by the settlement in this

27
     1
       Pursuant to the terms of the settlement agreement reached in this case, a person may seek review
28   from the rejection of the class before the undersigned. (ECF No. 51-2 ¶ 48.)
                                                       1
     Case 2:18-cv-02765-JAM-CKD Document 59 Filed 09/23/20 Page 2 of 2

 1   matter, the court REVERSES the Committee’s original decision and ORDERS that Jolene Reid

 2   be placed in the “substantial” class as outlined in the settlement agreement. (ECF No. 51-2 ¶ 47.)

 3          Regarding the appeals of Stanley and Susan Extein, the court AFFIRMS the Committee’s

 4   decision. First, the undersigned agrees that the Committee could have provided clearer

 5   instructions regarding whether married couples were to file one joint claim or two individual

 6   claims. However, the court agrees that couples should have provided one joint claim because

 7   when reviewing the individual claims of Mr. and Mrs. Extein it is apparent that while they each

 8   claim some individual items, there are also redundant items on the two claims. Therefore, even

 9   considering the items of each individual that could have been included in a joint claim, the

10   Committee properly classified their claim as substantial.

11          Regarding the appeal of Angelica Vera, the court AFFIRMS the Committee’s denial of

12   the claim. While the court is very sympathetic to Ms. Vera’s plight and the losses she suffered, it

13   is too speculative for the court to determine whether her losses were caused by defendants or due

14   to an unrelated flood, and she admitted on the record that she has no information other than

15   speculation. Accordingly, the court cannot reverse the Committee’s decision as to Ms. Vera.

16          Accordingly, it is HEREBY ORDERED that:

17          1.        The Committee’s decision as to Jolene Reid is REVERSED; Jolene Reid shall be

18   placed in the “substantial” class as discussed above.

19          2.        The Committee’s decision as to Stanley and Susan Extein is AFFIRMED.

20          3.        The Committee’s decision as to Angelica Vera is AFFIRMED.
21   IT IS SO ORDERED.

22   Dated: September 22, 2020

23

24

25

26
     / 2765.butcher
27

28
                                                      2
